Title: From Thomas Jefferson to United States Senate, 2 December 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States.
                        Dec. 2. 1807
                  
                        In compliance with the request made in the resolution of the Senate of Nov. 30. I must inform them that when
                            the prosecutions against Aaron Burr & his associates were instituted, I delivered to the Attorney General all the
                            evidence on the subject, formal & informal, which I had recieved, to be used by those employed in the prosecutions. on
                            the reciept of the resolution of the Senate I referred it to the Attorney General with a request that he would enable me
                            to comply with it by putting into my hands such of the papers as might give information relative to the conduct of John
                            Smith a senator from the State of Ohio, as an alledged associate of Aaron Burr, and having this moment recieved from him
                            the affidavit of Elias Glover, with an assurance that it is the only paper in his possession which is within the terms of
                            the request of the Senate, I now transmit it for their use.
                        
                            Th: Jefferson
                            
                            
                        
                    